DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 8/10/2020, is acknowledged.  Claims 1-16 are pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (U.S. Patent No. 5,972,987).
	Regarding claim 1, Reid et al. relates to a method for removing lice eggs from the hair of an infested human using a nit visualizing composition.  See abstract; column 4, line 6 - line 49; column 4, line 59 - line 65; column 5, line 44 - column 6, line 33; column 7, line 48 - column 8, line 11; claims 5, 14, 16, 19, 20; examples 1,3) discloses a method for the detection of arthropods ("nit") and / or their eggs in the head hair and body hair of a human subject or fur of an animal subject (column 4, lines 59-65) by means of a composition (C) (abstract; column 4, lines 6-49; column 5, line 44 - column 6, lines 33), wherein composition (C) comprises a fluorescent pigment suitable to bind selectively to the cuticle of the arthropods and to emit fluorescence 
	Regarding claims 2 and 8, Reid et al. teaches ., and iron oxide which would read on black iron oxide, yellow iron oxide or red iron oxide.  See col. 6, lines 13-14.
	Regarding claim 5, Reid et al. teaches silicone.  Col. 7, lines 2-3.
	Regarding claim 7, Reid et al. teaches a propellant.  See col. 8, line 41.
	Regarding claims 11-15, Reid et al. teaches pyrethins.  See col. 1, lines 50-52.
Regarding claim 13, Reid et al. teaches isopropyl myristate.  See Example 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 9, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. Patent No. 5,972,987) in view of Melfi (US 2008/0299064).
Teachings of Reid et al. are discussed above. 
Reid et al. does not teach a starch. 
Melfi teaches a hair treatment and a coloring agent to colorize lice nits.  Starch is taught as a thickener. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the references and arrive at the instant claims.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Further, one of ordinary skill in the art would find motivation to combine the references and have a reasonable expectation of success in combination because both references teach compositions useful for treating arthropod infestation.    In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
Regarding claim 10, although these ranges are not expressly taught, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. Patent No. 5,972,987) in view of Thomas (US 2019/0160016).
Teachings of Reid et al. are discussed above. 
Reid does not teach tea tree oil or Manuka oil.
Thomas teaches antiparasitic compositions comprising Manuka oil. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the references and arrive at the instant claims.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618